Case 1:18-cv-00874-GJQ-PJG ECF No. 12 filed 12/07/18 PageID.58 Page 1 of 25



                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION
                            _________________________



TODD COURSER,
                                         Case No. 1:18-CV-874
           Plaintiff,
                                         Hon. Gordon J. Quist
     vs.

KEITH ALLARD, BENJAMIN GRAHAM,           ORAL ARGUMENT REQUESTED
and JOSHUA CLINE,

           Defendants.

_____________________________________________________________________________

     BRIEF IN SUPPORT OF KEITH ALLARD AND BENJAMIN GRAHAM’S
                            MOTION TO DISMISS
_____________________________________________________________________________
    Case 1:18-cv-00874-GJQ-PJG ECF No. 12 filed 12/07/18 PageID.59 Page 2 of 25



        Defendants Keith Allard and Benjamin Graham file this Motion to Dismiss

because none of Plaintiff Todd Courser’s claims against them can meet the pleading

standards for plausibility as a matter of law, and many are barred by the statute of

limitations.1 Courser’s filing of this case is simply the latest in his campaign to try

to retaliate against his former legislative aides who he blames for his fall from

political power, instead of focusing on his own actions.

        The Complaint should be dismissed in its entirety for a variety of reasons,

but the primary of those is that many of its claims are barred by applicable statutes

of limitations because the alleged, even if plausibly pled, occurred prior to August 6,

2015 (three years before the filing of this Complaint). Even if they were not barred

by applicable statutes of limitations, the claims should be dismissed because they

fail to meet the pleading standards requiring plausibility and sufficient factual

allegations as a matter of law.

                                   BACKGROUND

        As is now well-familiar to the Court, in May 2015, then-State Rep. Courser

summoned a legislative aide, Graham, to report to Courser’s law office late at night

in May 2015, and asked him to send out a ridiculous sham email from an account of

a fake name to a distribution list of thousands. Courser’s “false flag” email was

designed to deceive the public if news of his affair with fellow State Rep. Cindy



1 This is the second Motion to Dismiss that Allard and Graham have submitted to
this Court relating to claims by Courser: he filed an initial Complaint (Case No.
1:16-CV-1108) against them and many other defendants, making the same type of
claims there as well. He voluntarily dismissed that matter before the Court could
render a decision on Allard and Graham’s Motion to Dismiss in that case.
                                            1
    Case 1:18-cv-00874-GJQ-PJG ECF No. 12 filed 12/07/18 PageID.60 Page 3 of 25



Gamrat broke. After Graham refused to participate, and Courser discovered that he

and Allard reported his misconduct to House leadership, they were fired. On several

other occasions during their employment as legislative staffers for Courser and

Gamrat from January 2 until July 6, 2015, the date on which they were terminated,

Allard and Graham reported a variety of types of misconduct by Courser and

Gamrat to members of the House leadership who had been designated to field

employee concerns.

        Over the six months that Allard and Graham reported to various officials, it

appears that none of these officials ever investigated further. However, Courser now

claims in his Complaint, without further specificity or support, that Allard and

Graham were in fact working at the behest of, or with, various other people.

        Allard and Graham presented their evidence, including an audiotape that

Graham made of Courser’s conversation with him, to the Detroit News. The House

convened a Select Committee to hold a hearing and investigate, and the House

eventually voted to expel Gamrat. Courser resigned before an expulsion vote was

taken as to him. In addition, the State is still pursuing criminal charges against

Courser in two different counties, including a Misconduct in Office charge.2 Those



2People v. Courser is pending in Lapeer County Circuit Court, Case No. 17-13022-
FH. Courser filed an interlocutory appeal in People v. Courser in Ingham County
Circuit Court, Case No. 16-541-FH, to the Michigan Court of Appeals, No. 341817,
after the trial court held that Courser was not entitled to legislative governmental
immunity nor a similar evidentiary privilege. The Michigan Court of Appeals
affirmed the circuit court, and remanded the case for trial. People v. Courser, __
N.W.2d __, found at 2018 WL 5275256 (Mich. Ct. App. Oct. 23, 2018). However,
Courser filed an application for leave to appeal to the Michigan Supreme Court on
November 20, 2018, in Case No. 158729.
                                           2
 Case 1:18-cv-00874-GJQ-PJG ECF No. 12 filed 12/07/18 PageID.61 Page 4 of 25



State charges are still pending and have yet to make it to trial. Courser has filed

this second Complaint alleging Allard and Graham were part of a large conspiracy

against him.

      Courser filed an exhibit from an expert he claims is qualified to render an

opinion that Graham’s audiotape was altered or edited. Allard and Graham dispute

that his expert is qualified to render such an opinion, and dispute that either of

them altered the tape.

Courser admits his conduct at the House Select Committee in sworn, public
testimony

      In Courser’s sworn testimony before the House Select Committee, which was

held in public and televised, Courser admitted that he wrote and sent the

“controlled burn” email in an attempt to cover up his own misconduct. (See Ex. A,

Select Committee Testimony of Todd Courser.) Contrary to Courser’s allegations

now, Courser’s testimony at the Select Committee hearing suggests that the tape

that Graham made of the conversation they had on the night that Courser asked

Graham to send the “controlled burn” email was a legitimate, accurate recording.

“So I – I get to this spot and I look at it. And quite honestly, when I look at the tape

and hear it and heard it in Tim Bowlin’s office in its entirety – and I – I listened to

the tape. And it sounds like a complete record.” (Id. at 12.) At no point during his

testimony before the House, nor during his lawyer’s presentation at the Ingham

County preliminary examination, did Courser raise any concerns regarding the

validity, integrity, or completeness of the May 19, 2015 recording.

      Despite Courser’s claim now that the tape of his conversation with Graham

                                           3
 Case 1:18-cv-00874-GJQ-PJG ECF No. 12 filed 12/07/18 PageID.62 Page 5 of 25



was somehow edited, Courser also admitted at the Select Committee hearing to the

basic facts of the allegations. For example, when asked about the email, Courser

stated, “I’ve already said publicly numerous times that I’m the one that concocted it

and put it together in some bizarre attempt to try and — to try and deal with the

issues out there.” (Id. at 25.) Further, Courser said,

             I have admitted publicly that I was involved in an
             inappropriate relationship and the attempted cover-up. …
             I’ve no excuse, nor can I explain the ridiculous e-mail and
             voice recordings, except to say that they were the actions
             of a desperate person.

(Id. at 3.) He also admitted that he misused State resources, and that he engaged in

“deceptive, deceitful and dishonest conduct.” (Id. at 32, 34.)

The State Court takes testimony relevant to this case

      The Hon. Hugh B. Clarke, Jr., 54A District Court Judge in Lansing, presided

over a preliminary examination hearing in Courser’s state criminal case in Ingham

County on May 25 and 26, 2016, as well as June 14, 2016, to determine if the State

had enough evidence for the state district court to bind Courser over for trial on the

felony charges. The State took testimony from Graham regarding his recording of

his conversation with Courser on May 19, 2015. Judge Clarke did not explicitly rule

on whether Graham obtained the recording of this conversation legally under

Michigan law. (See Courser v. Allard I, Case No. 1:16-CV-01108, PageID1482-1483.)

Neither transcripts of the tape-recording, nor the tape itself, were admitted into

evidence at the preliminary examination hearing. (Id. at 1483.)

      Graham and Allard testified that while they discussed as “colleagues and



                                           4
    Case 1:18-cv-00874-GJQ-PJG ECF No. 12 filed 12/07/18 PageID.63 Page 6 of 25



friends” (Case 1:16-CV-01108, PageID.1527) the possibility of recording the May 19,

2015 conversation in which Courser ultimately asked Graham to send the

“controlled burn” email, Allard did not instruct Graham to record the meeting, and

Graham made his own decision to record it. During his testimony, Graham was

asked on multiple occasions whether Allard or anyone else ordered, directed, or told

him to tape the conversation, and he repeatedly answered “no.” (Id. at PageID.1489,

PageID.1520, PageID1521-22.) During one exchange, Graham was asked,

        Q: And isn’t it true that Keith Allard told you to record the
        conversation.
        A: No.
        Q: If Keith Allard said that he told you to record the conversation,
        would you dispute that?
        A. Yes.

(Id. at PageID.1520.) Allard was similarly consistent in his denial that he instructed

Graham to record the conversation. Allard stated that they discussed Graham

recording the conversation and that, given the circumstances, Allard thought it was

a good idea for Graham’s protection, but that he did not direct Graham to do so. (Id.

at PageID.1527.) Both Allard and Graham testified that they were concerned about

Courser’s mental state at the time that Courser summoned Graham to his law office

late at night, and both knew that Courser kept a loaded gun in his office. (Id. at

PageID.1523-1524, PageID.1525-26 (Allard); see also id. at PageID.1488-1489

(Graham).) Regarding their discussion about recording the meeting, Allard said,

“We had a frank discussion, but I did not direct Ben to do that.” (Id., PageID.1528.)3



3During the testimony of Graham, he could not recall certain parts of the
conversation that he had with Courser where Courser asked Graham to send the
                                            5
 Case 1:18-cv-00874-GJQ-PJG ECF No. 12 filed 12/07/18 PageID.64 Page 7 of 25



                                      ARGUMENT

   I.      Standard for Review

        Federal Rule of Civil Procedure 12(b)(6) allows for the Court to dismiss

claims if the plaintiff fails to state a claim upon which relief can be granted. “[A]

motion to dismiss on statute of limitations grounds should be granted when the

statement of the claim affirmatively shows that the plaintiff can prove no set of

facts that would entitle him to relief.” New England Health Care Employees

Pension Fund v. Ernst & Young, LLP, 336 F.3d 495, 501 (6th Cir. 2003) (internal

quotations and citations omitted). Even when claims are not barred by a statute of

limitation, the complaint must still “contain sufficient factual matter, accepted as

true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (internal quotations omitted).

        The factual allegations in the complaint must be sufficient to give notice to

the defendant as to the claims alleged, and the plaintiff must plead “sufficient

factual matter” to render the legal claim “plausible,” i.e., more than merely possible.

Iqbal, 556 U.S. at 677. Although the Court must assume the fact allegations as true

in analyzing a motion to dismiss, a legal conclusion couched as a fact allegation

need not be accepted as true, nor are recitations of the elements of a cause of action

sufficient. Id. at 678. The Court may, on a motion to dismiss, consider matters or

documents fairly implicated by reference in the Complaint itself. Commercial


“controlled burn” email. (Case 1:16-CV-01108, PageID.1483; see generally
PageID.1489-1519.) Although he did not admit the transcripts or tapes into
evidence, Judge Clarke permitted the State to show Graham transcripts to refresh
his recollection about issues discussed during that conversation.
                                             6
    Case 1:18-cv-00874-GJQ-PJG ECF No. 12 filed 12/07/18 PageID.65 Page 8 of 25



Money Ctr., Inc. v. Illinois Union Ins. Co., 508 F.3d 327, 335 (6th Cir. 2007).

      II.        Count 1 – Courser’s claim under 42 U.S.C. § 1983 must fail because Allard
                 and Graham were not state actors within the statute of limitation and
                 because they could never have been responsible for any alleged
                 constitutional violations.

            Although it is not entirely clear, it appears that Courser’s Count 1 makes

claim(s), per the vehicle of 42 U.S.C. § 1983, that Allard and Graham acted as state

actors to violate Courser’s: (1) Due Process rights under the 14th Amendment

(Compl. ¶ 118, PageID.16); (2) Equal Protection rights under the 14th Amendment

(id. at ¶ 119, PageID.17); and (3) Fourth Amendment rights (¶ 121, PageID.17).4

Even this is unclear, though, since all three are merely mentioned in the Count,

without explanation of which fact allegations support an alleged violation of which

Constitutional provision.

            In any event, Allard and Graham adamantly deny the truth of these

allegations and claims. However, assuming the fact allegations were true as we

must for purposes of this analysis, there are several reasons that Count 1 fails as a

matter of law.

            A.      Count 1 is time-barred.

            First, Courser’s injury, assuming he has a cognizable one which was caused

by Allard and Graham, occurred when Allard and Graham reported Courser’s

misdeeds to House leadership – reports which all occurred prior to and on the day of

their firing on July 6, 2015. Those reports occurred more than three years prior to


4Courser’s Count 1 also references “Art. I § 17” but this appears to relate to the
Michigan Constitution. (Compl. ¶ 20, PageID.17.) Section 1983 does not provide for
vindication of alleged violations of state constitutional rights.
                                                7
 Case 1:18-cv-00874-GJQ-PJG ECF No. 12 filed 12/07/18 PageID.66 Page 9 of 25



the filing of Courser’s complaint on August 6, 2018. While Section 1983 is a federal

cause of action, the statute of limitation for Section 1983 claims is taken from the

law of the state in which the cause of action arose. Wallace v. Kato, 549 U.S. 384,

387 (2007). Therefore, the limitations period for Section 1983 claims is three years.

See Marlowe v. Fisher Body, 489 F.2d 1057, 1065 (6th Cir. 1973). A claim under 42

U.S.C. § 1983 claim must meet two elements: (1) the deprivation of a right secured

by the Constitution or laws of the United States and (2) the deprivation caused by a

person acting under color of state law. Tahfs v. Proctor, 316 F.3d 584, 590 (6th Cir.

2003). The limitations period begins running when the allegedly wrongful act

results in damages. Wallace, 549 U.S. at 391. “The cause of action accrues even

though the full extent of the injury is not then known or predictable.” Id.

      All of the injurious acts which Courser claims caused him damage occurred

prior to Allard and Graham’s termination. The House fired Allard and Graham on

July 6, 2015, more than two months before Courser alleges the House

“constructively discharged” him from his position as a representative in the House

and over three years prior to Courser’s filing of this lawsuit. Accordingly, Count 1 is

time-barred.

      B.       Allard and Graham are entitled to legislative and qualified immunity.

      To the extent that Courser is complaining about Constitutional violations

which occurred by virtue of the substantive or procedural rights he was afforded

during the Select Committee hearing, Courser has pled nothing suggesting that

Allard and Graham were directly part of it. Allard and Graham were not even state



                                           8
Case 1:18-cv-00874-GJQ-PJG ECF No. 12 filed 12/07/18 PageID.67 Page 10 of 25



employees at that point. Courser only seems to suggest that Allard and Graham’s

allegedly wrongful investigation of Courser led to the eventual House Select

Committee process.

      This Court has held that legislative aides have absolute legislative immunity

for actions taken to participate in this House Select Committee process. See Gamrat

v. Allard, 320 F. Supp. 3d 927, 935-36 (W.D. Mich. 2018). Allard and Graham would

also have qualified immunity if Courser cannot demonstrate that they “violated a

right so clearly established that every reasonable official would have understood

that what he was doing violated that right.” Id. at 936-37. Under the same facts,

this Court has already held that Courser’s paramour, Cindy Gamrat, could not get

over the qualified immunity hurdle: she had no property interest in her elected

position, and she failed to demonstrate that a wrongful ouster from office violated

clearly established rights under current law. Id. at 937-38. The same applies to

Courser’s claims in Count 1. Even worse for Courser’s claim, he ultimately resigned

from the House rather than face the vote of the chamber, whereas the House

actually voted to expel Ms. Gamrat.

      C.     Courser cannot establish causation.

      Finally, Courser’s sworn testimony at the House Select Committee, which the

Court may consider as a fairly-implicated related matter, at least implicitly

concedes the general accuracy of Graham’s tape recording of their conversation,

admits that he sent out an email designed to deceive the public about himself, and

admits that he engaged in “deceptive, deceitful and dishonest conduct.” (Ex. A at



                                          9
Case 1:18-cv-00874-GJQ-PJG ECF No. 12 filed 12/07/18 PageID.68 Page 11 of 25



34.) Even if Allard and Graham used the methods that Courser alleges they did to

uncover his wrongful conduct, which Allard and Graham deny, Courser cannot

establish causation.

   III.     Count 2 – Courser’s 42 U.S.C § 1985 claim fails because Courser cannot
            allege the necessary motivation for the alleged conspiracy.

      To establish a conspiracy under 42 U.S.C. § 1985, Courser must show:

      (1)      a conspiracy involving two or more persons,
      (2)      for the purpose of depriving, directly or indirectly, a person or class
               of persons the equal protection of the laws and
      (3)      an act in furtherance of that conspiracy
      (4)      that causes injury to person or property, or a deprivation of a right
               or privilege of a United States citizen.

Collyer v. Darling, 98 F.3d 211, 233 (6th Cir. 1996). “The plaintiff must also show

the conspiracy was motivated by racial, or other class based animus.” Id. Where a

plaintiff does not establish that he is “a member of a discrete and insular minority

accorded special protection under the Equal Protection Clause because of inherent

personal characteristics” or allege that defendants’ actions were “motivated by his

membership in any group,” plaintiff fails to state a civil conspiracy claim under

Section 1985. Perry v. Abramson, No. 2:18-CV-148, found at 2018 WL 6264829, *7

(W.D. Mich, Nov. 30, 2018) (Maloney, J.).

      Here, Courser has not alleged any facts to establish that he is a member of a

protected class because of “inherent personal characteristics.” He has likewise not

alleged actions by Allard and Graham motivated by Courser’s supposed

membership in any protected class, like his race. Accordingly, Courser’s Count 2

also fails because he cannot allege sufficient facts to establish its plausibility.



                                            10
Case 1:18-cv-00874-GJQ-PJG ECF No. 12 filed 12/07/18 PageID.69 Page 12 of 25



   IV.      Count 3 – Courser has likewise not stated valid claims under either
            federal wiretapping or state eavesdropping law.

         Courser’s Count 3 fails at the outset because the harm Courser alleges he

suffered – being surveilled, wiretapped, and eavesdropped upon – occurred during

the time of Allard and Graham’s employment, according to the Complaint’s

allegations. This was prior to August 6, 2015 and is, therefore, outside of the

applicable statute of limitations for civil claims in Michigan. With certain specified

exceptions, the statute of limitations for civil claims in Michigan is three years. See

MCLA 600.5805(2) (“Except as otherwise provided in this section, the period of

limitations is 3 years after the time of the death or injury for all actions to recover

damages for the death of a person or for injury to a person or property.”) Even

assuming Courser’s claimed facts are true, the alleged surveillance, wiretapping,

and eavesdropping all occurred more than three years before Courser filed his

lawsuit and Count 3 should, therefore, be dismissed. The limitations period begins

to run from the time the alleged wrong was done, regardless of the time when

damage results. Henry v. Dow Chemical Company, 905 N.W.2d 601 (Mich. 2018).

         Courser also still has not stated valid claims under either federal wiretapping

or state eavesdropping law. Courser cited several statutes in his complaint: MCL

750.540, MCL 750.539b, MCL 750.539c, MCL 750.539d, MCL 750.539e, and 18

U.S.C. § 2511. (Compl., PageID.20-21.) None of these statutes, however, gives rise to

a civil cause of action. All of the state statutes cited by Courser are criminal

statutes with criminal liability. See MCL 750.540, MCL 750.539b, MCL 750.539c,

MCL 750.539d, MCL 750.539e. “Violation of MCL § 750.540 does not appear to give

                                            11
Case 1:18-cv-00874-GJQ-PJG ECF No. 12 filed 12/07/18 PageID.70 Page 13 of 25



rise to civil liability.” Bailey v. Bailey, No. 07-11672, 2008 WL 324156, at *8, 9 (E.D.

Mich. Feb. 6, 2008).

      The language of § 750.540 only addresses criminal sanctions, it does
      not mention civil penalties. Moreover, the only statute in the chapter
      that discusses civil liability is MCL § 750.539h, which states ‘[a]ny
      parties to any conversation upon which eavesdropping is practiced
      contrary to this act shall be entitled to the following civil remedies.’ …
      § 750.539h does not serve to supply a civil cause of action for violation
      of § 750.540. … Here, § 750.540 does not expressly provide for a private
      cause of action, and does provide for adequate enforcement by creating
      criminal penalties.

Id. The federal statute 18 U.S. § 2511 is likewise a criminal statute with no private

cause of action.

      Assuming Courser intended to cite a statute that could support a civil claim,

the facts that Courser alleges do not support a civil claim under either federal

wiretapping or Michigan eavesdropping statutes. There is no violation of Michigan

or federal law when the person recording the conversation is also a party to the

conversation, as in the recording Graham made of his conversation with Courser as

to the “controlled burn” email. E.g., Smith v. Cincinnati Post & Times-Star, 475

F.2d 740, 741 (6th Cir. 1973); Sullivan v. Gray, 324 N.W.2d 58, 59-60 (Mich. Ct.

App. 1982); Dearborn Tree Serv., Inc. v. Gray’s Outdoorservices, LLC, No. 13-CV-

12584, 2014 WL 6886330, at *7 (E.D. Mich. Dec. 4, 2014). Here, there is no claim

under Michigan or federal statutes as to any recordings that Allard and Graham

made of conversations involving Courser were communications to which they were a

party. Under those circumstances, there is no violation of Michigan or federal law.

The testimony at Gamrat’s preliminary exam was clear, for example, that Mr.



                                          12
Case 1:18-cv-00874-GJQ-PJG ECF No. 12 filed 12/07/18 PageID.71 Page 14 of 25



Graham himself decided to record certain conversations involving Gamrat at which

Mr. Graham was present. There is nothing illegal about that, and Count 3 should

therefore be dismissed.

   V.      Count 4 – Courser has likewise not stated a valid claim of libel, slander,
           or defamation.

        “The period of limitations is 1 year for an action charging libel or slander.”

Mich. Comp. Laws § 600.5805(11). Courser alleged no libelous, slanderous, or

defamatory statements by Allard and Graham that supposedly took place on or

after August 6, 2017, and Count 4, therefore, is barred by the statute of limitations.

        Even Courser’s defamation claim was not time-barred, however, Courser has

still not stated a valid claim of defamation, because he has not shown either that

any statements made by Allard and Graham were false or that they were made

with actual malice. In order sustain a claim of defamation, Plaintiff must show:

        (1) a false and defamatory statement concerning the plaintiff, (2) an
        unprivileged communication to a third party, (3) fault amounting to at
        least negligence on the part of the publisher, and (4) either
        actionability of the statement irrespective of special harm or the
        existence of special harm caused by publication.

Thomas M. Cooley Law Sch. v. Doe, 833 N.W.2d 331, 341 (Mich. Ct. App. 2013)

(emphasis added). “[T]ruth is an absolute defense to a defamation claim.” Porter v.

Royal Oak, 542 N.W.2d 905, 909 (Mich. Ct. App.1995). Additionally,

        “The essentials of a cause of action for [defamation] must be stated in
        the complaint,” including allegations as to the exact language that the
        plaintiff contends is defamatory, the connection of the defamatory
        words to the plaintiff where such words are not clear or are ambiguous,
        and the publication of the defamatory words. Inherent in these
        requirements is that the allegations must set forth where, when, and
        to whom the alleged statements were published.

                                           13
Case 1:18-cv-00874-GJQ-PJG ECF No. 12 filed 12/07/18 PageID.72 Page 15 of 25




Bhan v. Battle Creek Health Sys., 579 F. App’x 438, 446 (6th Cir. 2014) (internal

citations to Michigan case law omitted) (emphasis added).

      In addition to having to prove the alleged statements were false, “[A] plaintiff

who is a public official must [also prove that] the false statements were made ‘with

actual malice.’” Ghanam v. Does, 845 N.W.2d 128, 136 (Mich. Ct. App. 2014) (citing

New York Times Co. v. Sullivan, 376 U.S. 254, 279–280 (1964). The term “malice” in

the actual malice standard does not equate to a showing of ill will. Rather, the

standard requires a showing that, at minimum, the allegedly defamatory

statements were made with a “reckless disregard for the truth.” Smith v.

Anonymous Joint Enter., 793 N.W.2d 533, 541 (Mich. 2010). Further, “It is well

established that the United States Constitution affords a qualified privilege

protecting the making of defamatory statements concerning public officials when

the statements relate to the official's conduct in office.” Tomkiewicz v. Detroit News,

Inc., 635 N.W.2d 36, 41 (Mich. Ct. App. 2001).

      Here, Courser’s defamation claim fails, because he has made no factual

allegations that the statements made by Allard and Graham were false. He does not

even allege what “exact language [he] contends is defamatory.” A summary of

allegedly defamatory conduct does not satisfy the requirement that the claim

contain the “exact language.”

      Courser’s defamation claim likewise fails because Courser has not offered

facts supporting his allegation that any alleged false statements were made with

“actual malice.” Any statements made by Allard and Graham regarding Courser’s

                                          14
Case 1:18-cv-00874-GJQ-PJG ECF No. 12 filed 12/07/18 PageID.73 Page 16 of 25



conduct were made out of a professional and civic responsibility, and Courser has

offered no facts to suggest they had reason to, or that they did, act out of actual

malice to him. Courser has not pled sufficient non-conclusory allegations, nor has

he offered the requisite evidence of, “actual malice” on the part of Allard and

Graham to overcome the Constitutional privilege to complain about an official’s

conduct in office.

         Because Course has not pled sufficient facts to allege that Allard and

Graham’s statements were false – indeed, he has not pled that they made any

specific statements at all – or that they were made out of actual malice and because

any claims would be barred by the one-year statute of limitations anyway, Count 4

should be dismissed.

   VI.      Count 5 – Courser has also not stated a valid claim for civil stalking under
            Mich. Comp. Laws § 600.2954, and it is also time-barred.

         As with many of his claims, Courser’s Count 5 is also time-barred by the

three-year statute of limitations in Michigan. All of the alleged conduct Courser

relies on to support his claim of civil stalking occurred prior to August 6, 2015.

Based on the statute of limitations alone, therefore, Count 5 should be dismissed.

         Even if the claim was not time-barred, however, Courser has still not offered

factual allegations to support his claim that Allard and Graham engaged in civil

stalking. Section 600.2954 allows for civil action against an individual “who engages

in conduct that is prohibited under … sections 750.411h and 750.411i of the

Michigan Compiled Laws, for damages incurred by the victim as a result of that

conduct.” Both Sections 750.411h and 750.411i define “harassment” as,

                                           15
Case 1:18-cv-00874-GJQ-PJG ECF No. 12 filed 12/07/18 PageID.74 Page 17 of 25



      [C]onduct directed toward a victim that includes, but is not limited to,
      repeated or continuing unconsented contact that would cause a
      reasonable individual to suffer emotional distress and that actually
      causes the victim to suffer emotional distress. Harassment does not
      include constitutionally protected activity or conduct that serves a
      legitimate purpose.

And, both statutes define “stalking” as,

      [A] willful course of conduct involving repeated or continuing
      harassment of another individual that would cause a reasonable
      person to feel terrorized, frightened, intimidated, threatened,
      harassed, or molested and that actually causes the victim to feel
      terrorized, frightened, intimidated, threatened, harassed, or molested.

Mich. Comp. Laws § 750.411h; Mich. Comp. Laws § 750.411i.

      The Michigan Supreme Court has defined civil stalking is a, “[A] willful

course of conduct whereby the victim of repeated or continuous harassment actually

is, and a reasonable person would be, caused to feel terrorized, frightened,

intimidated, threatened, harassed, or molested.” Nastal v. Henderson & Assocs.

Investigations, Inc., 471 Mich. 712, 722, 691 N.W.2d 1, 6 (2005). Citing MCL §

750.411h and MCL § 750.411i, the Court in Natal explained that, under the

harassment statute, “‘conduct that serves a legitimate purpose’ means conduct that

contributes to a valid purpose that would otherwise be within the law irrespective of

the criminal stalking statute.” Id. at 7. Moreover, conduct that is constitutionally

protected or serves a legitimate purpose cannot constitute harassment or,

derivatively, stalking. Id. Further, Sections 750.411h and 750.411i define

“unconsented contact” as, “any contact with another individual that is initiated or

continued without that individual’s consent or in disregard of that individual’s




                                           16
Case 1:18-cv-00874-GJQ-PJG ECF No. 12 filed 12/07/18 PageID.75 Page 18 of 25



expressed desire that the contact be avoided or discontinued.” Mich. Comp. Laws §

750.411h.

       In this case, the conduct of Allard and Graham is constitutionally protected

and served legitimate purposes, given Courser’s status as a public official and the

secretive conduct in which he was engaged. Allard and Graham had a professional

duty and a constitutionally protected right to report their beliefs of wrongdoing to

officials in the House. Their conduct, therefore, even if it did rise to the level of

stalking or harassment (which it does not), served a constitutionally protected

legitimate purpose and hence would not qualify as harassment or stalking under

the statute, leaving Courser with no claim for civil stalking.

       Further, even if the Court did not find Allard and Graham’s conduct had a

legitimate purpose, Courser has offered no facts to support his claim that they

engaged in the activities required to support a claim of harassment or stalking.

Courser offered no facts that support that he felt “terrorized, frightened,

intimidated, threatened, harassed, or molested” by Allard and Graham’s conduct.

Stating that he felt thus is merely a recitations of the elements of a cause of action

and hence insufficient to sustain his claim of civil stalking.

       Because Count 5 is barred by the statute of limitations and because any

conduct by Allard and Graham was constitutionally protected and served a

legitimate purpose, and, even if it did not, because Courser has not offered facts

alleging that he indeed felt “terrorized, frightened, intimidated, threatened,

harassed, or molested” or gave any indication as to what alleged conduct of Allard



                                            17
Case 1:18-cv-00874-GJQ-PJG ECF No. 12 filed 12/07/18 PageID.76 Page 19 of 25



and Graham’s made him feel such, Courser’s civil stalking claim should be

dismissed.

   VII.   Count 6 – Courser’s claims for invasion of privacy and intrusion upon
          seclusion also fails.

      Courser has likewise failed to allege facts sufficient to support his invasion of

privacy claim. To establish a prima facie case of intrusion upon seclusion, a plaintiff

must establish:

      (1) the existence of a secret and private subject matter;
      (2) a right possessed by the plaintiff to keep that subject matter
      private; and
      (3) the obtaining of information about that subject matter through
      some method objectionable to a reasonable man.

Dalley v. Dykema Gossett, 788 NW2d 679, 687 (Mich. Ct. App. 2010). The “duty to

refrain from intrusion into another’s private affairs is not absolute in nature, but

rather is limited by those rights which arise from social conditions, including the

business relationship of the parties.” Id. To prove a claim of invasion of privacy

through public disclosure of private facts, a plaintiff must show: “(1) the disclosure

of information (2) that is highly offensive to a reasonable person and (3) that is of no

legitimate concern to the public.” Doe v Mills, N.W.2d 824, 828 (1995).

      Here, both types of invasion of privacy claims fail. There was no secret and

private subject manner, because Courser and Gamrat admitted to their affair.

There was no right to keep that subject matter private, even if it had been, because

Courser and Gamrat were public officials, and they had no right to keep their public

use of resources to hide and perpetuate their affair secret. Finally, any speech by




                                          18
Case 1:18-cv-00874-GJQ-PJG ECF No. 12 filed 12/07/18 PageID.77 Page 20 of 25



Allard and Graham regarding Courser and Gamrat’s misconduct in office was of

legitimate concern to the public.

      Additionally, this Court has already ruled on the fact that Allard and

Graham’s speech as House staffers was constitutionally protected:

      There is no indication that reporting misconduct was “within the scope
      of [Allard and Graham’s] duties,” or that Allard and Graham’s
      complaints were “made in furtherance of the ordinary responsibilities
      of [their] employment.” Plaintiffs were not charged with ensuring
      ethical compliance in their offices—rather, they were legislative staff
      who observed misconduct by elected officials. Accordingly, the Court
      concludes that Plaintiffs acted as private citizens when they
      complained about the conduct of Gamrat and Courser.

Allard v. Michigan House of Representatives, 200 F .Supp. 3d 703, 709-710 (W.D.

Mich. 2016). This Court in that case also held that Allard and Graham’s speech was

“a matter of public concern.” Id. at 710.

      Because, even if the facts alleged by Courser were true, he still could not

sustain a claim for invasion of privacy, Courser’s Count 6 must also be dismissed.

   VIII. Count 7 – Courser’s claim for tortious interference with business
         relationships should also fail.

      Courser has likewise not pled sufficient facts to support his claim that Allard

and Graham’s alleged conduct amounted to tortious interference with business

relationships. In order to establish tortious interference with a business

relationship, plaintiff must prove, “the existence of a valid business relationship or

expectancy, knowledge of the relationship or expectancy on the part of the

defendant, an intentional interference by the defendant inducing or causing a

breach or termination of the relationship or expectancy, and resultant damage to



                                            19
Case 1:18-cv-00874-GJQ-PJG ECF No. 12 filed 12/07/18 PageID.78 Page 21 of 25



the plaintiff.” Cedroni Assocs., Inc. v. Tomblinson, Harburn Associates, Architects &

Planners Inc., 821 N.W.2d 1, 2 (Mich. 2012).

      Here, Plaintiff has not stated nor proven the existence of a valid business

relationship, nor has he stated what his expectancy was regarding that supposed

business relationship. Courser has done no more than make vague claims regarding

his supposed clients and conclusory allegations that Allard and Graham supposedly

intentionally interfered with those clients’ desires to use Courser as an attorney.

(Compl., PageID.31.) Even a firm agreement to negotiate a series of additional

agreements is not enough for a “business expectancy.” See Saab Auto. AB v.

General Motors Co., 953 F. Supp. 2d 782, 789 (E.D.Mich. 2013). Having past law

office clients does not even qualify as likely future legal work, or an agreement to

use Courser’s legal services in the future, even if that were enough to demonstrate a

“business expectancy.”

      Courser also fails to offer any facts regarding how that supposed interference

was the proximate cause of his damage. (Id.) Courser admitted to an extra-marital

affair with a fellow House member. He resigned following investigation into his

affair and misconduct, which he detailed at a public hearing and admitted under

oath. Any damages – which he fails to specify in his complaint – to his law practice

resulted from Courser’s own conduct and actions.

      Because Courser has not stated facts sufficient to support a plausible claim,

Count 7 should be dismissed.




                                          20
Case 1:18-cv-00874-GJQ-PJG ECF No. 12 filed 12/07/18 PageID.79 Page 22 of 25



   IX.      Count 8 – Courser’s claim for intentional infliction of emotional distress
            also fails.

         To establish a claim for IIED, a plaintiff “must present evidence of (1) the

defendant’s extreme and outrageous conduct, (2) the defendant’s intent or

recklessness, (3) causation, and (4) the severe emotional distress of the plaintiff.”

Dalley v. Dykema Gossett, 788 N.W.2d 679, 694 (Mich. Ct. App. 2010). “[O]nly

when a plaintiff can demonstrate that the defendant’s conduct is so outrageous in

character, and so extreme in degree, as to go beyond all possible bounds of decency,

and to be regarded as atrocious and utterly intolerable in a civilized community will

liability attach.” Id. at 695 (internal quotations omitted). Insults, threats, and

annoyances do not give rise to liability for an IIED claim. Id.

         Here, Courser merely restates the elements necessary for an IIED claim and

tries to disguise them as facts, without offering any actual facts to plausibly

substantiate those claims. Courser’s vague references to “wiretapping” and

“surveillance” do not support that alleged conduct was “outrageous” and “utterly

intolerable.” Courser likewise offers no facts to support his claim that he suffered

severe emotional distress – simply saying that he did, knowing it is a necessary

element of the claim – does not provide sufficient fact support to sustain the claim.

         Finally, since Courser appears to base his IIED claim on acts of wiretapping

and surveillance that all allegedly occurred while Allard and Graham were

employees of the House (although it is difficult to tell from the Complaint’s

allegations), the claim would also be barred under a three-year statute of

limitations.

                                            21
Case 1:18-cv-00874-GJQ-PJG ECF No. 12 filed 12/07/18 PageID.80 Page 23 of 25



         Accordingly, because Courser has failed to state a claim for IIED, Count 8

should be dismissed.

   X.       Count 9 – Courser’s claims of negligence and negligent infliction of
            emotional distress likewise must be dismissed.

         To establish a prima facie case for negligence, Plaintiff must prove “(1) a duty

owed by the defendant to the plaintiff, (2) a breach of that duty, (3) causation, and

(4) damages.” Quinto v Woodward Detroit CVS, LLC, 850 NW2d 642, 644 (Mich. Ct.

App. 2014), appeal denied, 497 Mich 921 (2014). “Proximate cause is that which

operates to produce particular consequences without the intervention of any

independent, unforeseen cause, without which the injuries would not have

occurred.” Ross v Glaser, 559 NW2d 331, 337 (Mich. Ct. App. 1996).

         In Paragraph 237 of his Complaint, Courser simultaneously claims Allard

and Graham acted negligently or “maliciously, recklessly, intentionally or by reason

of gross negligence.” (Complaint, PageID.33.) Courser has not alleged sufficient

facts to establish what duty Allard and Graham supposedly breached, or how their

actions were the proximate causes of Courser’s alleged harms. Again, Allard and

Graham’s speech was protected by the First Amendment and in the public’s interest

and thus cannot be negligent. Further, Courser’s own conduct and his own public

admissions are the proximate causes of any of his alleged harms.

         Courser’s Count 9 should be dismissed because he has not stated sufficient

facts to plausibly support his negligence claims.

   XI.      Count 10 – Courser’s conspiracy and concert of action also fail.

         Courser’s claim of conspiracy and concert of actions should also fail, because

                                            22
Case 1:18-cv-00874-GJQ-PJG ECF No. 12 filed 12/07/18 PageID.81 Page 24 of 25



there are no factual allegations in his Complaint that suggests Allard and Graham’s

actions were part of a concerted action, nor that they were done with an unlawful

purpose or by unlawful means. To prove civil conspiracy, a plaintiff must show there

was, “(1) a concerted action (2) by a combination of two or more persons (3) to

accomplish an unlawful purpose (4) or a lawful purpose by unlawful means.” Mays

v. Three Rivers Rubber Corp., 352 N.W.2d 339, 341 (Mich. Ct. App. 1984).

      [I]t is ‘well-settled that conspiracy claims must be pled with some
      degree of specificity and that vague and conclusory allegations
      unsupported by material facts will not be sufficient to state such a
      claim . . . Accordingly, pleading requirements governing civil
      conspiracies are relatively strict.

Fieger v. Cox, 524 F.3d 770, 776 (6th Cir. 2008) (internal citations omitted). For

there to be a civil conspiracy, there has to be proof of a “separate, actionable tort.”

Advocacy Org. for Patients & Providers v. Auto Club Ins. Ass’n, 670 N.W.2d 569,

580 (Mich. Ct. App. 2003), aff’d, 693 N.W.2d 358 (Mich. 2005).

      More problematic for this Count, Courser has offered no specific factual

allegations to support his claim that Allard and Graham were working together,

and/or with or for leadership of the House, as part of a “concerted action” against

him. Courser himself acknowledged that he fails to state sufficient facts to support

his own claim: “244. Courser is not able to identify all of the activities of Defendants

due to the generic similarity of such activities engaged in and promoted by

Defendants and/or agent thereof….” (Compl., PageID.34.) And he similarly fails to

allege facts that articulate, let alone support, what unlawful purpose Allard and

Graham were attempting to accomplish or by what unlawful means they were



                                           23
Case 1:18-cv-00874-GJQ-PJG ECF No. 12 filed 12/07/18 PageID.82 Page 25 of 25



allegedly using. There can be no civil conspiracy where there is no tort, and, as

discussed throughout this brief, Courser has failed to state a viable claim that

Allard or Graham committed any torts against him. Indeed, there is nothing in

Courser’s Complaint that suggests that he will be able to establish an unlawful

purpose for any Allard and Graham’s actions, nor that they used any unlawful

means.

      Because Courser has not alleged facts to show a concerted action, nor any

unlawful purpose or unlawful means behind Allard and Graham’s actions, Count 10

for civil conspiracy should be dismissed.

                                   CONCLUSION

      Accordingly, Defendants Keith Allard and Benjamin Graham respectfully

request that the Court dismiss them completely from this action. Defendants Allard

and Graham also ask the Court for all other necessary and appropriate relief.



                             PINSKY, SMITH, FAYETTE & KENNEDY, LLP
                             Attorneys for Defendants Keith Allard and
                                 Benjamin Graham

Dated: December 7, 2018      By: /s/ Sarah R. Howard
                                     H. Rhett Pinsky
                                     Sarah Riley Howard
                                     146 Monroe Center, NW, Suite 805
                                     Grand Rapids, MI 49503
                                     (616) 451-8496
                                     showard@psfklaw.com




                                            24
